Title: The American Commissioners to Schweighauser, 27 July 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


Sir
Passy July 27. 1778
We recd. yours of the 22d Inst. acquainting us that Capt. Reed in the Baltimore has bro’t from 40 to 50 hhds. of Tobacco consigned to you by the Committee of Commerce. We have advice of the same from the Committee, who let us know that the Qty. is 49 hhds. which they have order’d to be sold and the Money held at our Disposition. But as we have long since enter’d into a Contract with the Farmers General for Tobacco’s we desire this may not be sold but deliver’d to their Agent at Nantes or whoever may be appointed by them to receive it in part of whatever we are to furnish. We thank you for your care in forwarding Capt. Barnes to paris and are Sir your most Obedient &c.
Mr. Schweighauser
